


Exhibit 10.15

THIS EMPLOYMENT AGREEMENT is entered into as of the 11th day of June 2004.

B E T W E E N :   TOUCHTUNES DIGITAL JUKEBOX INC., a company incorporated under
the laws of Canada with offices at Three Commerce Place, 4th floor, Nuns'
Island, Verdun, Province of Quebec, Canada H3E 1H7;           (hereinafter
referred to as the «Corporation»)       A N D :   MR. CHRIS MARCOLEFAS
Residing and domiciled at 595 Robertson, St. Laurent, Quebec, H4L 1X4
(hereinafter referred to as the «Executive»)

 

IT IS AGREED AS FOLLOWS:

        WHEREAS the Corporation wishes to retain the services of Executive to
provide the services hereinafter described during the term hereinafter set out;

        NOW THEREFORE THIS AGREEMENT WITNESS that in consideration of the mutual
covenants and agreements here contained and for other good and valuable
consideration, the parties agree as follows;

1    TERM

        1.1    The Corporation shall employ Executive for an indefinite term,
such employment having commenced on June 7, 2004.

2    DUTIES

        2.1    The Corporation hereby confirms having agreed to engage Executive
as Vice President Operations. In such capacity, Executive shall perform such
duties and exercise such powers pertaining to such role for the Corporation and
its affiliates.

        2.2    By his acceptance hereof, Executive agrees to devote
substantially all of his working time, attention and skill to the Corporation
and to make every effort necessary to promote the success of the Corporation's
business and perform adequately the duties that are assigned to him.

1

--------------------------------------------------------------------------------



3    REPORTING PROCEDURES

        3.1    Executive shall report directly to the Executive Vice President,
Technology of the Corporation or such other person as designated by the
Corporation from time to time.

4    REMUNERATION

        4.1    The annual base salary payable to Executive for his services
hereunder shall be $135,000, exclusive of bonuses, benefits and other
compensation. The annual base salary payable to Executive pursuant to the
provisions of this Section 4 shall be payable in equal bi-weekly installments in
accordance with the Corporation's normal practices less, in any case, any
deductions or withholdings required by law.

        4.2    The Corporation shall provide Executive with employee benefits
comparable to those provided by the Corporation from time to time to other
senior executives of the Corporation.

5    LONG-TERM INCENTIVE PLAN

        5.1    Subject to the adoption of a new Long-Term Incentive Plan by the
Board of Directors, and specific approval of the Board of Directors, Executive
shall be granted units thereunder. The number of units to be granted will be
comparable to those provided to other senior executives of the Corporation.

        5.2    Units shall vest as defined in the Long-Term Incentive Plan as
set out therein, once adopted.

6    BONUS

        6.1    Executive is entitled to an annual bonus. Said bonus shall be
payable on an annual basis and within the following guidelines set by the
compensation committee. Such bonus will be based upon the achievement of the
budget plan ("BP") of the Corporation, as approved by the Corporation's Board of
Directors and will be capped at 25% of base salary. The bonus will be based upon
a prorated percentage of the Corporation's achievement versus BP. For the year
ended December 31, 2004, Executive will be entitled to such bonus as if he had
been an employee as at January 1, 2004.

7    VACATION

        7.1    Executive shall be entitled to four (4) weeks of paid vacation
per fiscal year of the Corporation. Such vacation will be prorated for partial
years. Should Executive decide not to take all the vacation to which he is
entitled in any fiscal year, Executive shall be entitled to take up to one
(1) week of such vacation in the next following fiscal year. Upon termination
under Section 9, Executive is entitled to payment for a maximum of one (1) week
of unused vacation. In addition to the above, Executive is entitled to two
(2) weeks vacation in August 2004.

2

--------------------------------------------------------------------------------



8    EXPENSES

        8.1    Executive shall be reimbursed for all reasonable travel and other
out-of-pocket expenses incurred by Executive from time to time in connection
with carrying out his duties hereunder. For all such expenses Executive shall
furnish to the Corporation supporting evidence for expenses in respect of which
Executive seeks reimbursement. Said expenses must be submitted on a timely basis
with a maximum delay of four weeks.

        8.2    The Corporation shall also reimburse Executive for reasonable
cost of training and professional development.

        8.3    The Corporation shall provide Executive with adequate support and
equipment to perform his duties.

9    TERMINATION

        9.1    This agreement may be terminated, except for continuing
obligations hereunder as at any such termination, in any of the following
eventualities and with the following consequences:

        9.1.1    at any time, for Cause, on simple notice from the Corporation
to Executive the whole without any other notice or any pay in lieu of notice or
any indemnity whatsoever from the Corporation to Executive, and any further
claims or recourse by Executive against the Corporation or its affiliates in
respect of such termination; or

"Cause" shall mean cause for dismissal without either notice or payment in lieu
of notice for reasons of fraud, embezzlement, gross negligence, willful and
careless disregard or gross dereliction of duty, incapacity or refusal to
perform employment functions due to drug use or alcohol addiction, conviction of
a felony, serious breach of duty not corrected within thirty (30) days of notice
to that effect and discriminatory practices governed by statute.

        9.1.2    Upon three — (3) months notice in writing from Executive to the
Corporation, specifying his intention to resign, in which event the Corporation
shall only be obliged to pay Executive his annual base salary hereunder for such
remaining part of the period specified in the notice from Executive, and the
Corporation shall have no further obligations.

        9.1.3    Upon written notice from the Corporation to Executive in the
event of termination of his employment without Cause, in which event the
Corporation shall pay Executive an indemnity in lieu of notice equal to six
(6) months of Executive's base salary at the time of termination, and the
Corporation shall have no further obligations hereunder in the event of such
termination. Such indemnity shall be paid to Executive over the six (6) month
period following the effective date of termination, in accordance with normal
and then current payroll practices of the Corporation. Executive shall have no
further claims or recourse against the Corporation or any of its affiliates in
respect of such termination; or

3

--------------------------------------------------------------------------------



        9.2    For Disability/Death

        9.2.1    The Corporation may immediately terminate this agreement by
notice to Executive if Executive becomes permanently disabled. Executive shall
be deemed to have become permanently disabled in the event of any mental
incapacity or physical disability of such severity that Executive shall have
been unable to attend to any normal duties with the Corporation for more than
nine (9) consecutive months in any year or for twelve (12) months out of any
period of twenty-four (24) consecutive months during the employment period.

        9.2.2    This agreement shall terminate without notice upon the death of
Executive.

10    SEVERANCE PAYMENTS

        10.1    Upon termination of Executive's employment for cause or by the
voluntary termination of employment of Executive as set forth in Section 9.1.1
and 9.1.2, Executive shall not be entitled to any severance payment.

        10.2    If Executive's employment is terminated for any reason other
than the reasons set forth in Section 9.1.1 and 9.1.2, Executive shall be
entitled to receive an indemnity in lieu of notice equal to six (6) months of
Executive's base salary at the time of termination. Upon receipt by the
Corporation of a signed Release and Discharge as set out in Exhibit 1 of this
agreement, such indemnity shall be paid to Executive over the six (6) month
period following the effective date of termination, in accordance with normal
and then current payroll practices of the Corporation and, all unvested options
that would have vested during the three (3) month period following the date of
such termination shall become vested at the date of such termination.

11    CONFIDENTIALITY

        11.1    Executive shall not, directly or indirectly, without the
specific prior written consent of the Corporation, at any time after the date
hereof, divulge to any business, enterprise, person, firm, corporation,
partnership, association or other entity, or use for Executive's own benefit,
(i) any confidential information concerning the businesses, affairs, customers,
suppliers or clients of the Corporation or its affiliates, including, without
limitation, any trade secret (process, plan, form, marketing strategy, etc.),
all computer programs in any form (diskette, hard disk, tape, printed circuit,
etc.), all access codes to computer programs together with any plan, sketch,
diagram, card, contract, bid, price list and client list relative to the
Corporation's business, or (ii) any non-public data or statistical information
of the Corporation or its affiliates, whether created or developed by the
Corporation or its affiliates or on their behalf or with respect to which
Executive may have knowledge or access (including, without limitation, any of
the foregoing created or developed by Executive), it being the intent of the
Corporation and Executive to restrict Executive from disseminating or using any
data or information that is at the time of such use or dissemination unpublished
and not readily available or generally known to persons involved or engaged in
businesses of the type engaged in from time to time by the Corporation
(the "Confidential Information"). For purposes of this Employment Agreement,
Confidential Information shall not be deemed to include:

4

--------------------------------------------------------------------------------



        11.1.1    Information that, at the time of disclosure under this
Employment Agreement or during Executive's employment, is in the public domain
or that, after disclosure under this Employment Agreement or in connection with
Executive's employment, becomes part of the public domain by publication or
otherwise through no action or fault of Executive or any other party subject to
an obligation of confidentiality;

        11.1.2    Information that the Corporation authorizes Executive to
disclose in writing; or    

        11.1.3    Information that Executive is required to disclose pursuant to
a final court order that the Corporation has had an opportunity to contest prior
to any such disclosure.

        11.2    This undertaking to respect the confidentiality of the
Confidential Information and to not make use of or disclose or discuss it to or
with any person shall continue to have full effect notwithstanding the
termination of Executive's employment with the Corporation for a period of two
(2) years following the date of such termination.

12    NON-SOLICITATION

        12.1    Executive agrees that he shall not, during his employment and
for a period of twelve (12) months following the termination of his employment,
on her own behalf or on behalf of any person, whether directly or indirectly, in
any capacity whatsoever, alone, through or in connection with any person,
employ, offer employment to or solicit the employment or the engagement of or
otherwise entice away from the employment of the Corporation or its
subsidiaries, any individual who is employed by the Corporation or its
subsidiaries at the time of the termination of Executive's employment or who was
employed by the Corporation or its subsidiaries in the six (6) month period
preceding the termination of Executive's employment.

5

--------------------------------------------------------------------------------



13    NON-COMPETITION

        13.1    Executive agrees that during the Employment Term and for a
period of twelve (12) months after Executive ceases to be employed by the
Corporation, Executive shall not, directly or indirectly, for Executive's own
account or as an employee, officer, director, partner, joint venture,
shareholder, investor, consultant or otherwise (except as an investor in a
corporation whose stock is publicly traded and in which Executive holds less
than 5% of the outstanding shares) engage in any business or enterprise, in the
United States of America, that directly or indirectly competes with the business
of the Corporation, as it exists now or in the future during the Employment
Term.

14    INTELLECTUAL PROPERTY

        14.1    For the purposes of this Agreement, the term «Inventions» means
ideas, designs, concepts, techniques, inventions and discoveries, whether or not
patentable or protectable by copyright and whether or not reduced to practice,
including but not limited to devices, processes, drawings, works of authorship,
computer programs, methods and formulas together with any improvement thereon or
thereto, derivative works therefrom and know-how related thereto made, developed
or conceived by Executive while at the employment of the Corporation during
working hours using the Corporation's data or facilities and which relates to
the Corporation's areas of business.

        14.2    Executive shall assign and hereby does assign all Inventions to
the Corporation. Executive shall disclose all Inventions in writing to the
Corporation, shall assist the Corporation in preparing patent or copyright
applications for Inventions, and execute said applications and all other
documents required to obtain patents or copyrights for those Inventions and/or
to vest title thereto in the Corporation, at the Corporation's expense, but for
no additional consideration to Executive. In the event that the Corporation
requires assistance under this Section after termination of employment,
Executive shall provide such assistance at the cost and expense of the
Corporation.

        14.3    During the term of this Agreement or after termination, on
request of the Corporation and at the cost and expense of the Corporation,
Executive shall execute specific assignments in favor of the Corporation or
nominees of any of the Inventions covered by this Section, as well as execute
all papers and perform all lawful acts that the Corporation considers reasonably
necessary or advisable for the preparation, prosecution, issuance, procurement
and maintenance of patent or copyright applications and patents and copyrights
for the Inventions, and for transfer of any interest Executive may have, and
shall execute any and all papers and lawful documents required or necessary to
vest title in the Corporation or its nominee in the Inventions.

6

--------------------------------------------------------------------------------



15    ENFORCEABILITY

        15.1    Executive hereby confirms and agrees that the covenants and
restrictions pertaining to Executive contained in this agreement, including,
without limitation those contained in Sections 11 to 15 hereof, are reasonable
and valid.

        15.2    Without limiting the remedies available to the Corporation,
Executive hereby expressly acknowledges and agrees that a breach of the
covenants contained in Sections 11 to 15 may result in materially irreparable
harm to the Corporation for which there is no adequate remedy at law; that it
will not be possible to measure damages for such injuries precisely, and that,
in the event of such a breach, the Corporation shall be entitled to obtain any
or all of a temporary restraining order and a preliminary or permanent
injunction restraining Executive from engaging in activities prohibited by the
provisions of Sections 11 to 15 or such other relief as may be required to
enforce specifically any of the covenants of Sections 11 to 15. Such proceedings
shall not preclude the Corporation from claiming for damages that it has
suffered.

16    RETURN OF MATERIALS

        16.1    All files, forms, brochures, books, materials, written
correspondence, memoranda, documents, manuals, computer disks, software products
and lists (including lists of customers, suppliers, products and prices)
pertaining to the business of the Corporation or any of its affiliates and
associates that may come into the possession or control of Executive shall at
all times remain the property of the Corporation or such subsidiary or
associate, as the case may be. On termination of Executive's employment for any
reason, Executive agrees to deliver promptly to the Corporation all such
property of the Corporation in the possession of Executive or directly or
indirectly under the control of Executive. Executive agrees not to make for his
personal or business use or that of any other party, reproductions or copies of
any such property or other property of the Corporation.

17    GOVERNING LAW

        17.1    This agreement shall be governed by and construed in accordance
with the laws of the province of Quebec.

18    SEVERABILITY

        18.1    If any provision of this agreement, including the breadth or
scope of such provision, shall be held by any court of competent jurisdiction to
be invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remaining provisions, or part thereof, of this agreement and such remaining
provisions, or part thereof, shall remain enforceable and binding.

7

--------------------------------------------------------------------------------



19    NO ASSIGNMENT

        19.1    Executive may not assign, pledge or encumber Executive's
interest in this agreement nor assign any of the rights or duties of Executive
under this agreement without the prior written consent of the Corporation.

20    SUCCESSORS

        20.1    This agreement shall be binding on and inure to the benefit of
the successors and assigns of the Corporation and the heirs, executors, personal
legal representatives and permitted assigns of Executive.

21    SURVIVAL OF COVENANTS

        21.1    Insofar as any of the obligations contained in this agreement
are capable of surviving termination of this agreement they shall so survive and
continue to bind Executive notwithstanding the termination of the agreement for
whatsoever reason.

22    LEGAL ADVICE

        22.1    Executive hereby represents and warrants to the Corporation and
acknowledges and agrees that he had the opportunity to seek and was not
prevented nor discouraged by the Corporation from seeking independent legal
advice prior to the execution and delivery of this agreement and that, in the
event that he did not avail himself of that opportunity prior to signing this
agreement, he did so voluntarily without any undue pressure and agrees that his
failure to obtain independent legal advice shall not be used by him as a defense
to the enforcement of his obligations under this agreement.

 

 

 

(Signatures on page 9.)

 

 

 

8

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF the parties hereto have executed this agreement as of
the date first above written.

    TOUCHTUNES DIGITAL JUKEBOX INC.
 
 
Per:
/s/  MATTHEW CARSON      

--------------------------------------------------------------------------------

Matthew Carson, Vice President Finance & CFO             EXECUTIVE
 
 
Per:
/s/  CHRIS MARCOLEFAS      

--------------------------------------------------------------------------------

Chris Marcolefas

9

--------------------------------------------------------------------------------


